Citation Nr: 0010003	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-19 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected lumbosacral strain with sacralization of L5 
to S1.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of anterior and cruciate ligament tears of the 
right knee.

4.  Entitlement to an evaluation in excess of 10 percent for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1992 to July 1995.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

To the extent that the evidence suggests gastritis related to 
service-connected disability the Board notes that it is not 
required to address such matter because the veteran has not 
filed any claim, formal or informal, for such benefit.  
Brannon v. West, 12 Vet. App. 32 (1998) (the Board is not 
required to "conjure up" issues that were not raised by the 
veteran).  Moreover, that matter has been neither 
procedurally prepared nor certified for appellate review.  It 
is, however referred to the RO for action as deemed 
appropriate.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
examinations scheduled in May, June, July, September and 
October 1999; such examinations were necessary to the 
adjudication of benefits.

2.  The competent and probative evidence of record does not 
show that existing irritable bowel syndrome is related to the 
veteran's period of active service.


CONCLUSIONS OF LAW

1.  Evaluations in excess of 10 percent for service-connected 
lumbosacral strain with sacralization of L5 to S1; residuals 
of anterior and cruciate ligament tears of the right knee; 
and bronchial asthma are not warranted.  38 C.F.R. § 3.655 
(1999).

2.  Irritable bowel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110,  5107 
(West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Evaluations

In a rating decision dated in October 1995, the RO 
established service connection for lumbosacral strain with 
sacralization of L5 to S1, evaluated as 10 percent disabling; 
residuals of anterior and cruciate ligament tears of the 
right knee, evaluated as 10 percent disabling; and bronchial 
asthma, evaluated as noncompensably disabling.  Those grants 
were effective July 13, 1995.  The veteran disagreed with the 
assigned percentage evaluations.  In a rating decision dated 
in April 1997, the RO amended the veteran's ratings to 
reflect assignment of a 10 percent evaluation for bronchial 
asthma, effective back to July 13, 1995.  Although that 
increase represented a partial grant of benefits, VA's 
Schedule for Rating Disabilities, see 38 C.F.R. Part 4 
(1999), provides for higher evaluations; thus, the veteran's 
appeal with respect to bronchial asthma continued.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The appellant's claims for higher original evaluations are 
well grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  A veteran's assertion that the 
disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In the instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

The veteran's rating claims came before the Board in January 
1998, at which time the case was remanded to the RO to obtain 
comprehensive, current VA examination evidence as to the 
status of the veteran's disabilities.  Further examinations 
were particularly required in light of regulatory changes and 
pertinent opinions of VA's Office of General Counsel, 
specifically, the amendments made to 38 C.F.R. § 4.97 
pertaining to respiratory disorders (effective October 7, 
1996) and VAOPGCPREC 23-97 (1997) pertaining to rating knee 
disabilities.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

In its January 1998 decision the Board cited the potential 
negative impact of the veteran's failure to report for 
requested examinations.  The RO further advised the veteran 
at his address of record of the consequences of any failure 
to report in a letter dated in May 1999.

A review of the claims file reflects that the RO scheduled 
examinations for the veteran in May, June, July, September 
and October 1999.  He did not report.  There is no 
correspondence or other communication from the veteran 
indicating that he had good cause for such failure to report.  
Nor is there any indication that notice to the veteran was 
returned as undeliverable or that the veteran did not, in 
fact, receive notice to report for the requested 
examinations.

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, or re-examination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

In this case, the veteran was clearly advised of the 
consequences of his failure to report for examination yet he 
did not present for examination when requested and did not 
provide a statement of good cause to account for his failure 
to report.  Accordingly, valuations in excess of 10 percent 
for service-connected lumbosacral strain with sacralization 
of L5 to S1; residuals of anterior and cruciate ligament 
tears of the right knee; and bronchial asthma are denied.  
38 C.F.R. § 3.655(b).  His rating claims are denied.  None of 
the current evidence shows that he met the criteria for 
higher evaluation for any period since the effective dates of 
the grants of service connection.


Service Connection

Factual Background

On the report of medical examination completed at enlistment 
in May 1992, the veteran's abdomen and viscera, and genito-
urinary system were clinically evaluated as normal.  He 
denied having or having had stomach or intestinal problems.  
In April 1984 the veteran presented with complaints of 
stomach pains and vomiting and also indicated he had had 
frequent stomach problems and diarrhea since being exposed to 
food from Saudi Arabia.  He complained of increased problems 
when exposed to dairy products.  Examination was negative for 
abdominal masses or rigidness, or any abnormal abdominal 
sounds.

Another entry dated in April notes that the abdomen was 
nontender, with negative rebound.  The impression was 
gastritis.  The veteran was given medication such as Maalox.  
On a report of medical history completed in June 1994, the 
veteran reported having or having had frequent indigestion 
and stomach, liver or intestinal trouble.

The examiner noted a history of abdominal cramps/ irritable 
bowel syndrome of 1 1/2 years' duration, self-limited with 
intermittent diarrhea.  The accompanying report of medical 
examination shows notation of mild left lower quadrant 
tenderness consistent with the veteran's history of irritable 
bowel syndrome.

The veteran underwent Medical Evaluation Board (MEB) based on 
chronic low back and right knee problems.  The MEB report, 
dated in November 1994, shows diagnoses to include irritable 
bowel syndrome, within including findings or results of 
clinical testing pertinent to such.  A summary sheet shows 
irritable bowel syndrome, with a date of onset of 1993 and 
noted such to have been incurred in service.

The RO received the veteran's claim for compensation benefits 
based on irritable bowel syndrome in June 1995.  

The report of VA General Medical examination dated in 
September 1995 includes note of the veteran's in-service 
history of complaints, treatment and diagnoses relevant to 
irritable bowel syndrome.  The VA examiner noted no abnormal 
findings pertinent to the abdomen.  The pertinent diagnostic 
impression was "irritable bowel syndrome (history)."

In October 1996, the veteran testified at a personal hearing.  
He related that after eating food from Kuwait during service 
he started having frequent diarrhea.  He related that he 
still suffered from pain and diarrhea and that a physician 
had said to watch his diet.  He related that one physician 
told him medications such as Flexeril could be "tearing" 
his stomach up.  His spouse also testified as to the 
veteran's' daily intestinal problems.  Transcript at 8-9.

In November 1996, the veteran reported for VA examination.  
The examiner noted complaints of abdominal pain and loose 
stools every morning upon waking up.  The veteran stated he 
had had those symptoms since 1993.  The examiner noted that 
the veteran took Flexeril and Motrin for his back and knee 
pain.  The examienr also noted that the veteran had 
allergies, to include to shellfish, and also noted the 
veteran's report that his loose bowel movements improved 
somewhat when he avoided dairy products.  Stool heme was 
negative.  The examiner noted epigastric tenderness to 
examination.  The examiner's impressions were gastritis 
secondary to "NSAID" (non-steroidal, anti-inflammatory 
drugs), and irritable colon/rule out gastrointestinal 
allergy.  An upper gastrointestinal series performed in 
December 1996 was within normal limits.  Barium enema testing 
was negative.  

Pertinent Laws and Regulations

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has found 
that, where a veteran files a claim with a month of discharge 
from active service and medical reports relating to his 
separation make reference to his claimed condition(s), then 
the in-service medical evidence satisfies the Caluza 
criteria.  Hampton v. Gober, 10 Vet. App. 481 (1997).  In 
other words, the in-service evidence demonstrates the 
existence of a current disorder (as of the filing date of the 
claim) and a relationship of that disorder to service.

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology if the condition is not one where a lay 
person's observations would be competent.  Clyburn v. West, 
12 Vet. App. 296, 302 (1999).  See generally Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence).  

For the purposes of determining whether a claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Once a claim is found to be well grounded, the presumptions 
of credibility and entitlement of the evidence to full weight 
no longer apply.  In the adjudication that follows a finding 
of well groundedness, the Board must determine, as a question 
of fact, both the weight and credibility of the evidence.  
Equal weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have 
the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

Analysis

The veteran has presented a claim that is plausible based on 
all the evidence.  That is, his service records show a 
diagnosis of irritable bowel syndrome at discharge, applied 
for benefits at that time, and, most recent VA examination 
suggests the presence of "irritable colon" with 
consideration of his history of continued gastrointestinal 
symptomatology.

Here, the Board notes that in addition to requesting 
examinations pertinent to rating evaluation at the time of 
the January 1998 remand, an examination was requested with 
respect to the veteran's claimed irritable bowel syndrome.  
Again, the veteran did not report for such examination and 
did not provide a statement of good cause as to his failure 
to report.  Thus, the claim will be evaluated based on the 
evidence of record.  38 C.F.R. § 3.655.

Where the claimant fails to cooperate in the development of 
the record where his cooperation is required, VA has no 
further obligation under the duty to assist to plead again 
with the claimant to do that which he failed to do when first 
asked.  See, e.g., Evans v. West, 12 Vet. App. 22, 31 (1998).  
Based on such facts, all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained, and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The Board begins by noting that service records, to include 
the report of MEB conducted in connection with discharge, 
contain evidence of complaint of gastrointestinal episodes.  
The impression shown in a medical treatment entry is 
gastritis; however, the MEB report references irritable bowel 
syndrome without citing any positive findings or diagnostic 
evidence of such.

The Board next notes that the veteran claimed entitlement to 
benefits based on irritable bowel syndrome at the time of his 
discharge from service.  However, irritable bowel syndrome 
was not diagnosed at the time of VA examination in September 
1995.  The Board recognizes that the Court, in finding the 
case of Hampton v. Gober, 10 Vet. App. 481, 482 (1997) well 
grounded, emphasized that "because the report from the VA 
disability examination, conducted in May 1993, contained no 
express findings regarding the appellant's left knee (R. at 
114-29), it cannot plausibly support a finding that the 
appellant does not have a current left knee condition."  See 
also Wisch v. Brown, 8 Vet. App. 139, 140 (1995) (per curiam 
order) in which a claim for service connection based on 
aggravation of pre-existing condition was remanded by the 
Court because the VA examination relied on by the Board did 
not specifically address whether appellant's condition was 
aggravated by service.  See also Buckley v. West, No. 97-1330 
(December 10, 1998) (nonprecedential decision).

Our case is distinguishable, in that the September 1995 VA 
examination report did specifically include note of the 
veteran's in-service complaints and diagnoses pertinent to 
the abdomen/bowel, took into account the veteran's diet and 
medication use, and also noted the results of physical 
examination of the gastrointestinal system.  Yet, despite 
such, that examiner diagnosed irritable bowel syndrome by 
history only, without objective examination evidence of 
irritable bowel syndrome post service.  Thus, the Board 
concludes that the September 1995 VA examination 
affirmatively noted that the veteran did not have irritable 
bowel syndrome at that time.  

The veteran has claimed a continuity of gastrointestinal 
symptomatology, beginning in service, and argues that such 
symptoms are representative of irritable bowel syndrome.  In 
Clyburn v. West, 12 Vet. App. 296 (1999), the Court found a 
veteran was not competent to relate continued in-service and 
post-service knee complaints to a diagnosis of chondromalacia 
six months later.  Here, the veteran is attempting to relate 
his continued gastrointestinal symptoms to a diagnosis of 
irritable bowel syndrome.  He is competent to relate his 
symptoms.  Irritable bowel syndrome is not, however, an 
observable disorder, see also Savage, supra; thus, medical 
evidence is required to show a relationship between an 
existing diagnosis of irritable bowel syndrome and the 
symptomatology continuing from service.  Sacks v. West, 11 
Vet. App. 314 (1998).

The veteran himself, as a lay person, is not competent to 
offer an opinion as to medical diagnosis/causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board 
notes that none of the obtained outpatient records supports 
the veteran's contention that he has had continued symptoms.  
Such records are absent any note of the veteran's 
gastrointestinal problems.

The Board recognizes that the November 1996 VA examination 
report contains a diagnostic impression of "irritable colon 
r/o GI allergy."  The Board here emphasizes that that VA 
examiner does not appear to have had access to the claims 
file or the veteran's service medical records, rather noting 
the veteran's history of symptomatology.  An examination must 
include a review of the veteran's prior medical records when 
such review is necessary to ensure a fully informed 
examination or to provide an adequate basis for the 
examiner's findings and conclusions.  VAOPGCPREC 20-95 (July 
14, 1995).

Further, the impression cited above was offered prior to 
recommended upper and lower gastrointestinal studies and did 
not include comment from the examiner as to the basis for 
such impression, lessening the probative value of such 
diagnostic impression.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379 (1998).  The impression appears to be based solely 
on the veteran's report of loose bowel movements.  The Board 
is not required to accept doctors' opinions that are based 
upon the appellant's recitation of medical history.  Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995).  The fact that the 
examiner reported no positive findings to support the 
impression, means that he lacked a factual predicate, other 
than the veteran's history, for the impression.  Such an 
impression is lacking in any probative value.

The requested studies were, in fact, negative.  Moreover, 
during examination itself, the November 1996 examiner noted 
no abdominal or bowel abnormalities, with the exception of 
epigastric area tenderness.  Notably, that examiner firmly 
diagnosed gastritis, and, provided an opinion as to the cause 
of such disorder, whereas the assessment of "irritable colon 
r/o GI allergy" is unsupported by any etiologic basis and 
without findings positive to the bowel/colon.  That examiner 
did not identify existing irritable bowel syndrome.  There 
is, in fact, no clinical correlation of existing irritable 
bowel syndrome of record; rather, the recent examiner noted 
that the veteran's symptoms may be indicative of an irritable 
colon or a gastrointestinal allergy and ordered further 
testing.  Of note is that service records also noted 
irritable bowel syndrome based on the veteran's complaints 
without diagnostic or clinical support for such diagnosis.  
In short, the November 1996 examiner did not confirm a 
diagnosis of irritable bowel syndrome existing in 1996 or 
relate such to the veteran's reported history of intestinal 
symptoms beginning in 1993 or continuing thereafter.  See 
38 C.F.R. § 3.303(d).

The Board recognizes that the remedy in a case such as this 
was to obtain clarification via examination and indicated 
studies as to whether the veteran currently has irritable 
bowel syndrome, and if so, whether such is related to 
symptoms first complained of in service.  VA attempted to do 
so; however, the veteran failed to cooperate with such 
request.  Accordingly, the Board finds that the existing 
record, see 38 C.F.R. § 3.655, is absent competent clinical 
correlation and a probative statement as to existing 
irritable bowel syndrome related to the veteran's intestinal 
complaints in service.  As such, his claim must fail.  

ORDER


Service connection for irritable bowel syndrome is denied.

An evaluation in excess of 10 percent for service-connected 
lumbosacral strain with sacralization of L5 to S1 is denied.

An evaluation in excess of 10 percent for residuals of 
anterior and cruciate ligament tears of the right knee is 
denied.

An evaluation in excess of 10 percent for bronchial asthma is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

